DETAILED ACTION
1. 	Claims 1-19 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
3.	The Applicant argument filed on 04/12/2022 are fully considered. For Examiner response see discussion below.
a.	 The Applicant has amended claims 1,9 and 10 by adding  “ calculate coefficients of alignment for alignment of a plurality of images having different in-focus positions, wherein the alignment adjusts positions of an object in the plurality of images to be identical, and by cancelling “field angles at least partially overlapping with each other;”. Then the Applicant  substantially argues  the applied prior art Afrouzi does not   teach  the claims as amended. Specifically, the Applicant argues Afrouzi does not teach “wherein the alignment adjusts positions of an object in the plurality of images to be identical," as recited in amended claims 1, 9, and 10.”
The Applicant argument is persuasive the 35 U.S.C 102 rejection based on the applied prior arts expressly withdrawn. However, after further search and consideration  a new prior art that teach the added limitation is found. Specifically,  Takeo et al., (20060159321A1) teaches  the nipple position detection means 21 detects the nipple positions (S101). In the case where the nipples have been detected in the breast images SA and SB (S102), the alignment means 30 aligns the images so that the nipple positions used as the corresponding positions are positioned at the same height (S103) (see [0083], Figs.19 and  21-25).
Regarding the other prior arts, the Applicant does not present additional argument  regarding the prior arts.  Applicant  only argue the combination of Afrouzi with the other prior arts  is improper since the claims as amended overcome  Afrouzi. 


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,3,6 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ebrahimi Afrouzi  et al., (hereafter Ebrahimi Afrouzi), US 20190035099 A1, filed on July 27, 2018, in view of Takeo et al., (hereafter Takeo) US 20060159321A1, published on 07-20-2006

As to claim 1, Ebrahimi Afrouzi teaches An image processing apparatus ([0084] FIG. 8 illustrates an example of a control system that includes image processing unit and camera and depth module 814 for mapping and image processing unit shown in Fig.9C ), comprising: at least one memory configured to store instructions; and at least one processor in communication with the at least one memory and configured to execute the instructions  ([0087], [0009], one or more processors; and memory storing instructions that when executed by the processors cause the processors to effectuate a method for combining perceived depths to construct a floor plan using depth cameras)to: 
calculate coefficients of alignment for alignment of a plurality of images having different in- focus positions , ([0047], claim  9, [0081],[100],  determining the first area of overlap comprises: determining alignment scores of a plurality of candidate alignments based on a Szymkiewicz-Simpson coefficient of overlap between at least part of the first depth image and at least part of the second depth image; and selecting an alignment from among the candidate alignments based on the alignment scores, wherein the use of a plurality of depth cameras allows for the collection of depth measurements from different perspectives and angles (see [0081])); 
execute image processing on the plurality of images (Fig. 9c, [0085], compares pixel intensities of two images captured by a sensor of the robotic device (step 907), identifies matching patterns in pixel intensities of the two images (step 908), identifies overlapping pixel intensities of the two images (step 909); and 
combine the plurality of images which has been undergone by the image processing to generate a composite image using the coefficients of alignment (Fig. 9c, [0085], combines the two images at overlapping points), 
wherein a depth of field of the composite image is deeper than depths of field of the plurality of images (Fig.9c, [0081], a plurality of depth cameras allows for the collection of depth measurements from different perspectives and angles, the depth the combined overlapped of image is deeper than the depth of each overlapped images before combined).
However, it is noted that   Ebrahimi Afrouzi fails to teach “the alignment adjusts positions of an object in the plurality of images to be identical” 

On the other hand, in the same field of endeavor  A breast image display apparatus is provided for improving image reading performance on breast images of Takeo teaches the alignment adjusts positions of an object in the plurality of images to be identical ([0083], Figs.19 and  21-25, the nipple position detection means 21 detects the nipple positions (S101). In the case where the nipples have been detected in the breast images SA and SB (S102), the alignment means 30 aligns the images so that the nipple positions used as the corresponding positions are positioned at the same height (S103) as shown  Figs.19 and  21-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of aligning  two  images  which have the same shape  at the same height  taught by Takeo into modified Ebrahimi Afrouz.
The suggestion/motivation for doing so would have been to allow user of Ebrahimi Afrouzi to compare easily  the similarity and difference  features of the two images by positioning the two images at the same level. 

As to claim 3, Ebrahimi Afrouzi teaches the at least one processor further executes an instruction to extract in-focus areas of the plurality of images which has been undergone by the image processing to generate the composite image (Fig.9c, [0085], at second stage 908 identifies matching patterns in pixel intensities of the two images, at third stage 909 identifies overlapping pixel intensities of the two images, and at fourth stage 910 combines the two images at overlapping points. The composite image corresponds to the image generating by overlapping the two images. The focus areas of the plurality of images corresponds to the overlapping areas of the two images) 

As to claim 6, Ebrahimi Afrouzi teaches plurality of images is different in the in-focus positions along an optical axis direction (Figs.2, 5 and 7, [0079], for example 7A illustrates 3D depths 700 and 701 taken within consecutively overlapping fields of view 702 and 703 bound by lines 704 and 705, respectively, using 3D depth perceiving device 706 mounted on robotic device 707.The fields of view 702 and 703 have different optical axis).

As to claim 8, Ebrahimi Afrouzi teaches the at least one processor further executes an instruction to align the plurality of images which has been undergone by the image processing and then to combine the plurality of images using the coefficients of alignment (claim 9, [100], determining alignment scores of a plurality of candidate alignments based on a Szymkiewicz-Simpson coefficient of overlap between at least part of the first depth image and at least part of the second depth image; and selecting an alignment from among the candidate alignments based on the alignment scores.)

Regarding claim 9, all claimed limitations are set forth and rejected as per discussion for claim 1. 
Claim 10 is rejected the same as claim 1 except claim 10 is directed to method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 10.

As to claim 11, Ebrahimi Afrouzi teaches A non-transitory computer-readable storage medium which stores a program for causing a computer of an image pickup apparatus to execute the image processing method according to claim 10 ([0087], more processors of one or more computers executing code stored on a tangible, non-transitory, machine readable medium to carry out the steps of combining images at overlapping points shown in Fig.9c).

6.	Claims 2 and 4-5 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Ebrahimi Afrouzi, US 20190035099A1 in view of Takeo, US20060159321A1, further in view of Sakaguchi; Yasunobu(hereafter Sakaguchi), US 6819799 B1, published November 16, 2004.  
Regarding claim 2, while  modified Ebrahimi Afrouzi teaches the limitation of claim 1, fails to teach the limitation of claim 2. 
On the other hand in the same field of endeavor  an image reading apparatus of Sakaguchi teaches the image processing includes at least one of brightness correction processing and sharpness processing(co. 15 lines 59-62,  col.25 lines 5-15,the image processing section 16 carries out the darkness correction and the brightness correction of the image data, and in the case where the sharpness of the simulation image is insufficient, as information instructing the correction of processing conditions in such a manner as to emphasize the sharpness.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to a method of correcting brightness and sharpness an image   taught Sakaguchi into modified Ebrahimi Afrouz.
The suggestion/motivation for doing so would have been to allow user of Ebrahimi Afrouzi to obtain high quality image with uniform brightness and enhanced sharpness.  

As to claim 4, Sakaguchi teaches the at least one processor further executes an instruction to determine areas having highest contrast values among the areas in the same positions of the plurality of images which has been undergone by the image processing, as the in-focus areas (Fig.11, col.17 lines 40-50, 60-67, at  step 258  the image contrast value of the reference chart 135 read by the line CCD 116 is calculated and stored in a predetermined area of the RAM 68. The position associated with the maximum image contrast value is determined as the focusing position among the six positions in the search area in which the image contrast value).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to a method of correcting brightness and sharpness an image   taught Sakaguchi into modified Ebrahimi Afrouz.
The suggestion/motivation for doing so would have been to allow user of Ebrahimi Afrouzi to obtain high quality image with uniform brightness and enhanced sharpness.  

`As to claim 5, Sakaguchi teaches the at least one processor further executes an instruction to determine areas of the plurality of images which has been undergone by the image processing corresponding to the areas having the highest contrast values among areas in the same positions of the plurality of images before the image processing, as the in-focus areas (Fig.11, col.17 lines 40-50, 60-67, at  step 258  the image contrast value of the reference chart 135 read by the line CCD 116 is calculated and stored in a predetermined area of the RAM 68. The position associated with the maximum image contrast value is determined as the focusing position among the six positions in the search area in which the image contrast value).

7..	Claim 7 is  rejected under 35 U.S.C. 103(a)as being unpatentable over Ebrahimi Afrouzi, US 20190035099A1 in view of Takeo, US20060159321A1, further in view of ISHIKAWA et al., (hereafter ISHIKAWA), US20180324396, published November 8, 2018.  

Regarding claim 2, while  modified Ebrahimi Afrouzi teaches the limitation of claim 1, fails to teach the limitation of claim 7. 
On the other hand, in the same field of endeavor an image processing apparatus ISHIKAWA teaches coefficients of alignment are coefficients of projective transformation ([0128], the coefficients of the projective transformation  can be obtained based on a set of alignment points of the (n+1)th projector which commonly appears in the (2n+1)th and 2nth  captured calibration images).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate projective transformation method that convert a coordinate system of first captured image to the coordinate system of second captured image taught ISHIKAWA into modified Ebrahimi Afrouz.
The suggestion/motivation for doing so would have been to allow user of Ebrahimi Afrouzi to align images based on the projective transformation, and determine the coefficient of the projective transformation based on a set of alignment points.

7..	Claims 12, 14, 16-17 and 19 are   rejected under 35 U.S.C. 103(a)as being unpatentable over Ebrahimi Afrouzi, US 20190035099A1 in view of Takeo, US20060159321A1, further in view of YAMAMOTO OSAMU (hereafter YAMAMOTO), JP 2012027378, published on 02-19-2012. 

Regarding claims 12,14 and 17, while  modified Ebrahimi Afrouzi teaches the limitation of claim 1, fails to teach the limitation of claim 12. 
On the other hand, in the same field of endeavor an image processing apparatus of YAMAMOTO teaches he instructions to calculate coefficients of alignment includes instructions to calculate a misalignment between a reference image and a processing image in the plurality of images ( page 7  2nd- page 9 3rd par., the image stabilization control at the time of normal shooting after the equations of the correction coefficient k1 (kx1, ky1) and the correction shift amount D1n (Dx1n, Dy1n) for correcting the misalignment are set. Software processing of the lens CPU 41 as means will be described.).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of  calculating  and the misalignment  and  correction coefficients that correcting the misalignment  taught by YAMAMOTO into modified Ebrahimi Afrouz.
The suggestion/motivation for doing so would have been to allow user of Ebrahimi 
Afrouzi to  align images more accurately by calculating both correction shift amount D1n (Dx1n, Dy1n)  and correction coefficient k1 (kx1, ky1) 
Regarding claims 16 and 19,  YAMAMOTO teaches the reference image has a widest field angles among the plurality of images (page  2 4th par., page 6 2nd par., the zoom lens group 2 is a lens group whose focal length is variable, and is movable in the optical axis direction. when the optical axis of the lens does not coincide with the center of the imaging surface, an image field corresponding to the zoom magnification (angle of view) is imaged on the imaging surface around the optical axis position of the lens in the imaging surface.  When the optical axis of the lens does not coincide with the center of the imaging surface, an image field corresponding to the zoom magnification (angle of view) is imaged on the imaging surface around the optical axis position of the lens in the imaging surface.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the zoom lens group 2  where a lens group whose focal length is variable taught by YAMAMOTO into modified Ebrahimi Afrouz.
The suggestion/motivation for doing so would have been to allow user of Ebrahimi 
Afrouzi to  improve the angle of view by adjusting the variable focal length. 



Allowable Subject Matter
7.	Claims 13,15 and 18  objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Regarding independent claims 13,15 and 18 no prior art is found to anticipate or render the flowing limitation obvious
	 “set a plurality of blocks in a first one of the reference images and the processing image; set search ranges wider than the plurality of blocks on a second one of the reference image and the processing image; calculate corresponding points in the search ranges of the second one; and calculate the misalignment as vectors from centers of the plurality of blocks in the first one to the corresponding points"
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)

/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699